TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00693-CV



   City of New Braunfels; Jan Kotylo, in her official capacity; Pat Clifton, in his official
              capacity; and Fritz Welsch, in his official capacity, Appellants

                                                 v.

                                       Joseph Tovar, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
         NO. C2014-0928A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                Under the circumstances of this case, we order that no motions for rehearing may be

filed.1 We further direct the Clerk of this Court to issue the mandate immediately.2

                It is ordered on May 7, 2015.



Before Justices Puryear, Pemberton, and Bourland




       1
           See Tex. R. App. P. 49.4.
       2
           Tex. R. App. P. 18.6.